SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Kaplan’s Order dated August 9, 2000, and the Report and Recommendation dated July 27, 2000, of Magistrate Judge Ronald L. Ellis. To the extent that plaintiff challenges the judgment and order that were entered against her on the merits of her prior action in 1987, this Court lacks jurisdiction to consider her arguments because her time to appeal from those decisions expired in 1987, see Fed.R.App.P. 4(a)(1)(A). We also deny plaintiffs October 2000 motion to supplement the record with a copy of the pretrial conference schedule dated June 16, 1986, entered in that prior action.
We have considered all of plaintiffs contentions that are properly before us and have found them to be without merit. The judgment of the district court is affirmed.